giNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 5/19/2022 has been received; Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2013/0104429) in view of Beers (US 2009/0272007), Johnson (USPN 6,032,387), and Guzman (2007/0157488).
Regarding Claims 1 & 11, Torres discloses an article of footwear (Figures 1 & 2), comprising: an upper portion (16) including an outer layer (outer of upper 16) and a lace (18a-d) to adjust a fit of the upper portion against a foot (Para. 7 & 8), the lace adjustable between a first position (Para. 43 & 69, “tightening”, “increasing”) and a second position (Para. 43 & 69, “loosening”, “decreasing”) based at least in part on manipulation of an effective length of the lace (Para. 43 & 69); a lower portion (14), the lower portion coupled to the upper portion (Figures 1 & 2); a power source (20), positioned in the lower portion (Figure 2); a lacing engine (22a-d, Para. 45), coupled to the power source (Para. 40 & 45), including: a lace spool (Para. 69, “screw”) to engage a loop of the lace to enable manipulation of the effective length of the lace through rotation of the lace spool (Para. 69, “rotates”); a motor (Para. 45 & 69, M1-4) operatively coupled to the spool (Para. 69), wherein the motor is configured to rotate the spool (Para. 69); and a user interface (26), positioned in the upper portion (Figure 2), configured to enable a user to touch the user interface by touching the outer layer of the upper portion (Para. 46-66), the touch on the outer layer being sensed by a control element, (Para. 46-66), the control element to cause the motor to increase or decrease tension on the lace (Para. 46-66). Torres does not specifically disclose a lower portion including a mid-sole and an outsole. However, Beers discloses shoe tightening device (Figures 1-12) which has a lower portion (104) that can include a mid-sole and an out-sole (Para. 104). It would have been obvious to one of ordinary skill in the art before the effective filing date to have a lower portion which includes a midsole and outsole, as taught by Beers, in order to provide a shoe with various tread and various shock absorbency characteristics. Torres does not specifically disclose an upper portion including an inner layer, and outer layer and the lace extending into and out of a plurality of lacing guides, the plurality of lacing guides positioned between the inner layer and the outer layer of the upper and attached to and extending across a portion of the upper portion. However, Johnson discloses an upper portion (12) including an inner layer (Figure 3 & 4), and outer layer (Figure 3 & 4) and
a lace (34, 36, 38) extending into and out of a plurality of lacing guides (82, 84, 86, 88, 90, 92) the plurality of lacing guides enclosed by the inner layer and the outer layer of the upper (Col. 8, lines 16-21, “within the integral body”, Figures 3& 4) and attached to and extending across a portion of the upper portion (Figure 3 & 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper and laces of Torres to include guides between an outer and inner layer, as taught by Johnson, in order to protect the lace from wear and tear. Torres does not specifically disclose the touch on the outer layer being sensed by a control element under the outer layer. However, Guzman discloses a touch on an outer layer (54) sensed by a control element (40) under the outer layer (Figure 4). It would have been obvious to one of ordinary skill in the art to include touch on the outer layer being sensed by a control element under the outer layer, as taught by Guzman, in order to provide a buttons that can freely deflect during use and activity while protecting the circuit. 
Regarding Claims 2 & 12, the combination of Torres, Beers, Ussher and Guzman disclose the lacing engine is configured to switch among a plurality of preset positions based on interaction with a user interface (Para. 46-66).  
Regarding Claims 3 & 13, the combination of Torres, Beers, Ussher and Guzman disclose the lacing engine is further configured to transition among a plurality of transitory states to incrementally increase or decrease the effective length of the lace (Para. 46-66).  
Regarding Claims 4 & 14, the combination of Torres, Beers, Ussher and Guzman disclose a decrease of the effective length of the lace corresponds to a tightening of the lace and an increase of the effective length of the lace corresponds to a loosening of the lace (Para. 46-66 & 69).  
Regarding Claims 5 & 15, the combination of Torres, Beers, Ussher and Guzman disclose a preset tightened state corresponds to a state including a shortest effective lace length and a preset loosened state corresponds to a state including a longest effective lace length (Para. 46-66 & 69).  
Regarding Claims 6 & 16, the combination of Torres, Beers, Ussher, and Guzman disclose the user interface is configured to increase the tension on the lace based on touching the user interface in a first location and decrease the tension on the lace based on touching the user interface in a second location (Para. 46-66 & 69).  
Regarding Claim 18, the combination of Torres, Beers, Ussher, and Guzman disclose a coupling of a wiring portion between the user interface and the power source (Figures 3-6, Para. 67-70)
Regarding Claim 19, the combination of Torres, Beers, Ussher and Guzman disclose the wiring portion extends through the upper portion and the lower portion (Figures 1-6, Para. 67-70).  
Regarding Claim 20, the combination of Torres, Beers, Ussher and Haslacher disclose the user interface further comprises a circuit board operatively coupled to the wiring portion (Para. 45-46, Figure 3).
Claims 7-10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2013/0104429) in view of Beers (US 2009/0272007), Johnson (USPN 6,032,387), Guzman (2007/0157488) and Haslacher (US 2015/0237126).
Regarding Claims 7 & 17, the combination of Torres, Beers, Ussher and Guzman disclose a touch by the user is imparted to the user interface (Para. 46-66). The combination of Torres, Beers and Ussher do not specifically disclose the user interface is positioned between a first layer of the upper and a second layer of the upper and a touch by the user is imparted to the user interface through the first layer. However Haslacher discloses a user interface (105, Figure 1D) positioned between a first layer of an upper and a second layer of the upper (Figures 1D, Para. 16) and a touch by the user is imparted to the user interface through the first layer (Para. 18-19). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface of Torres between two layers of the upper, as taught by Haslacher, in order to properly secure the interface in the shoe without protruding too far from the surface of the upper.
Regarding Claim 8, the combination of Torres, Beers, Ussher, Guzman and Haslacher disclose a wiring portion (Figures 3-6), wherein the wiring portion further operatively couples the user interface to the power source (Para. 67-70).  
Regarding Claims 9, the combination of Torres, Beers, Ussher, Guzman and Haslacher disclose the wiring portion extends through the upper portion and the lower portion (Figures 1-6, Para. 67-70).  
Regarding Claim 10, the combination of Torres, Beers, Ussher, Guzman and Haslacher disclose the user interface further comprises a circuit board operatively coupled to the wiring portion (Para. 45-46, Figure 3).
Regarding claims 11-20, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732